Citation Nr: 0428672	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for a skin disorder 
claimed as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for a claimed hearing 
loss.  

5.  Entitlement to service connection for claimed tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1959 to 
September 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

The issues of service connection for hearing loss and 
tinnitus as well as service connection for a low back 
disorder and a skin disorder are addressed in the REMAND 
portion of this document and are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested cervical 
spine disability in service or for many years thereafter.  

2.  The currently demonstrated cervical spine disc disease 
and spondylosis are not shown to be related to any event or 
incident of service.  


CONCLUSION OF LAW

The veteran's cervical spine disability manifested by disc 
disease and spondylosis   is not due to disease or injury 
that was incurred in or aggravated by active service; nor may 
any arthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
the issue.  

Thus, the Board believes that all relevant evidence which is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
and the Board notes that the veteran elected to forego his 
right to a local hearing or a hearing before a Veterans Law 
Judge.  

Further, by May 2001 and July 2002 letters, he and his 
representative have been notified of the evidence needed to 
establish the benefits sought, and via those letters, he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that the veteran was instructed to reply to 
VCAA notice within either 30 or 60 days in contravention of 
the one-year rule promulgated in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
(Fed. Cir. 2003) (PVA.)  
However, the veteran was informed that if relevant evidence 
was received within one-year of the date of the letter, and 
benefits were granted, the effective date of service 
connection would be the original date of claim.  

The Board concludes that seeking further development of the 
case would serve no useful purpose.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On March 1959 enlistment examination, no spinal abnormalities 
were noted.  The veteran's "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  

A June 1960 service medical record revealed complaints of low 
back pain due to an incident of back strain.  The notation 
indicated that the veteran suffered from low back pain since 
the age of 15 when he suffered a back injury after lifting a 
heavy object.  

The examiner noted an "essentially negative" back 
examination except for tenderness over the L5-S1 interspinous 
ligaments.  A contemporaneous X-ray study revealed no 
significant pathology, and the impression was of chronic 
lumbosacral strain.  

In September 1963, immediately before release from active 
duty, no spinal abnormalities were found.  

On August 1973 medical examination for reenlistment in the 
Navy Reserves, no spinal disabilities or complaints were 
noted.  Indeed, on the corresponding report of medical 
history completed by the veteran, he indicated that he was in 
excellent health and denied having recurrent back pain or any 
other symptom consistent with a low back or cervical spine 
disability.

An October 1996 computed tomography scan of the lumbar spine 
indicated degenerative changes in the lumbar and lumbosacral 
regions and narrowing of the intervertebral foramina at the 
lumbosacral level from osteophyte formation.  

A November 1996 private medical examination report reflected 
that the veteran suffered a work-related injury in September 
1996.  At that time, the veteran slipped and landed on his 
right upper extremity.  Almost immediately thereafter, he 
began to experience right shoulder and low back pain.  

A July 1998 medical examination report reflects the veteran's 
complaints of having right shoulder and low back pain.  The 
physician who authored the report indicated that the veteran 
was injured in 1995 after a fall at work.  Also in 1995, 
according to report, the veteran voiced complaints of back 
and neck pain and stated that he had been involved in many 
work-related accidents with trauma to the back and neck.  The 
physician diagnosed chronic low back pain, lumbar 
degenerative disc disease, and lumbar radicular syndrome.  

Another July 1998 medical record indicated that the veteran 
performed heavy labor throughout his career.  

A November 1998 magnetic resonance imaging (MRI) of the 
lumbar spine reflected a herniated disc fragment that had 
migrated from L4-5 to the back of L5, enhancement in L5 and 
S1, and fluid collection in the thecal sac.  

A January 1999 report of a private physician indicated 
complaints of low back pain with radiating pain as well as 
cervical spine pain.  An MRI of the cervical spine revealed a 
large sequestrated disc at C5-6.  

In May 1999, the veteran underwent a C6 carpectomy with 
fusion and plating.  The discharge diagnosis was cervical 
spondylosis.  

A June 1999 neurosurgical report reflected that the veteran 
initially presented with lumbar complaints but that an MRI 
revealed a very large herniated disc in the cervical spine.  
As a result, a C6 carpectomy was performed in May 1999.  

In July 1999, the veteran underwent a right L4 
hemilaminectomy and an unearthing of the L5 nerve root and an 
L4-5 microdiskectomy.  The post-operative diagnosis was that 
of right L5 radiculopathy secondary to scar formation.  

In March 2001, the veteran underwent a "redo" of an 
anterior cervical diskectomy and fusion at C6-7 and removal 
of an old plate.  The post-operative diagnosis was cervical 
instability.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2003).  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

The veteran suffers from present disability of the cervical 
spine.  A currently manifested disability is a prerequisite 
for the granting of service connection.  See, e.g., 
Degmetich, supra.  In addition to a presently diagnosed 
disability, however, the evidence must reflect a nexus 
between that disability and service.  38 C.F.R. § 3.303.  

The veteran's service medical records make no reference to 
complaints or diagnoses relevant to the neck.  The only 
service medical evidence related to the back is a June 1960 
notation indicating a diagnosis of lumbosacral strain.  The 
physical examination revealed "essentially negative" 
findings, and a contemporaneous X-ray study indicated no 
significant pathology.  

On separation medical examination in September 1963, the 
veteran did not report, and the examination did not find any 
back or neck disabilities.  Moreover, on August 1973 medical 
examination for reenlistment in the Navy Reserves, no spinal 
disabilities or related complaints were noted, and on the 
corresponding report of medical history completed by the 
veteran himself, he indicated that he was in excellent health 
and denied recurrent back pain or any other symptom 
consistent with a cervical spine disability.  

The record reflects that the veteran engaged in heavy labor 
throughout the bulk of his postservice career and that he 
suffered several work-related back injuries.  In September 
1996, for example, the veteran fell and began to experience 
low back pain almost immediately thereafter.  

The Board observes that very serious, objective findings 
related to the cervical spine have been made in the decades 
following service.  

Based on a review of the evidence, however, the Board 
concludes that the veteran's current cervical spine 
disability is not related to service, and that service 
connection for this disability must therefore be denied.  

With respect to the cervical spine, the Board finds 
absolutely no indication of a disease or injury in service 
that would have an impact upon the cervical spine.  Absent a 
link between the veteran's cervical spine disability and 
service, the Board cannot find in the veteran's favor, and 
service connection for a cervical spine disorder is denied.  

Generally, under VCAA, claimants must be afforded VA medical 
examinations to assist in establishing their claims.  
38 U.S.C.A. § 5103A(d).  An examination and opinion must be 
arranged if (1) there is competent evidence of a current 
disability, and (2) evidence that the disability or symptoms 
may be associated with service, but (3) the case does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  

In the present case, with respect to the cervical spine, 
there is no probative evidence that current symptomatology is 
associated with service.  As such, VA did not err in failing 
to arrange for a medical examination regarding these issues.  
VA's duty to assist does not attach if there is no reasonable 
possibility that such assistance would assist the veteran in 
substantiating his claim.  38 U.S.C.A. § 5103(a)(2).  

In this case, due to the lack of any cervical spine 
manifestations or complaints until many years after service, 
a remand to the RO for a medical examination or further 
development is unnecessary.  

The veteran might well believe that his current disabilities 
are related to service.  The veteran, however, is not 
competent to provide medical opinions upon which the Board 
may rely.  Espiritu, supra.  

Finally, because there is no evidence of a connection between 
his cervical spine disability and service, the preponderance 
of the evidence weighs against the veteran's claims, and the 
benefit of the doubt rule is, therefore, not for application.  
Ortiz, supra.  



ORDER

Service connection for a cervical spine disorder is denied.  



REMAND

A complete VCAA notice must be sent to the veteran.  VCAA 
notice must include, of course, details regarding the 
veteran's and VA's respective responsibilities with respect 
to securing and furnishing relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The RO must obtain the veteran's service personnel records to 
determine if and when he served in Vietnam.  The RO must 
determine whether the veteran's service renders him eligible 
for presumptive service connection pursuant to Agent Orange 
exposure.

The RO must schedule a VA dermatologic examination to 
determine whether the veteran's suffers from any skin 
conditions.  If so, the examiner must provide an opinion 
regarding the etiology thereof.

The RO must schedule a VA audiologic examination to determine 
whether the veteran suffers from hearing disability under VA 
criteria and, if so, for an opinion regarding etiology.  See 
38 C.F.R. § 3.385.  The examiner must also make a 
determination regarding tinnitus.  

The Board finds that the veteran also should be afforded a VA 
examination in order to determine the nature and likely 
etiology of the claimed low back disorder.  

All of the examiners must be asked to review the claims file 
and provide their opinions based on a thorough study of the 
veteran's medical history.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must also send the veteran 
a letter outlining the provisions of VCAA 
along with the veteran's and VA's 
respective responsibility as to 
furnishing that evidence and the 
veteran's right to a one-year response 
period.  

2.  The RO must ensure that all VA 
medical records are associated with the 
claims file.  

3.  The RO must schedule a VA examination 
to diagnose all skin disabilities, if 
any.  The examiner must provide an 
opinion regarding the etiology of each 
such disability diagnosed.  Specifically, 
the examiner must state whether it is as 
likely as not that any disability 
diagnosed had its origins in service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

4.  The RO must schedule a VA examination 
to determine whether the veteran suffers 
from hearing disability within the 
meaning of VA law and regulations and 
whether he suffers from tinnitus.  See 
38 C.F.R. § 3.385.  If so, the examiner 
the examiner must provide an opinion 
regarding the etiology of hearing loss 
and/or tinnitus if diagnosed.  
Specifically, the examiner must state 
whether it is as likely as not that any 
such disability diagnosed had its origins 
in service.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

5.  The RO must schedule a VA examination 
to diagnose all low back disability.  The 
examiner must provide an opinion 
regarding the etiology of each such 
disability diagnosed.  Specifically, the 
examiner must state whether it is as 
likely as not that any disability 
diagnosed had its origins in service.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

6.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

7.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded the appropriate period of 
time to respond thereto.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



